      Case 1:15-cr-10256-RGS Document 621 Filed 04/20/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                               FOR THE
                     DISTRICT OF MASSACHUSETTS

                                             No. 1:15-cr-10256-RGS
_______________________________________________

UNITED STATES OF AMERICA,
                        Plaintiff

Vs.

JOSE PEREZ, JR.
                              Defendant
_______________________________________________

  EX PARTE RESPONSE TO COURT ORDER REGARDING AGREED
  UPON MOTION TO RELEASE JOSE PEREZ, JR. FROM PRETRIAL
                      DETENTION


       Jose Perez, Jr., by his attorney, files his Response to the Court’s

Order to produce the Defendant’s medical and treatment records from

the Plymouth County Sheriff’s Department on or before April 21, 2020.

This Response is in support of his motion, pursuant to 18 U.S.C.

§3145(b), that this Court reconsider its prior order of detention and

release Mr. Perez Jr. from confinement.

       The Defendant submits the afore-described medical records and

respectfully requests that the records sought by the Court’s order be

sealed.

                                             Respectfully Submitted,
                                             Jose Perez, Jr.
                                             By his counsel,

Date: 04/20/2020                             /s/ Vivianne Jeruchim_______
                                             Vivianne Jeruchim, Esq.
                                             BBO #547598
    Case 1:15-cr-10256-RGS Document 621 Filed 04/20/20 Page 2 of 2



                                            Jeruchim & Davenport, LLP
                                            50 Congress St., Suite 615
                                            Boston, MA 02109
                                            617/720-6047

                       CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing on April 20, 2020.

Date: 04/20/2020                            /s/ Vivianne Jeruchim_______
                                            Vivianne Jeruchim, Esq.
